          Case 2:21-cv-04024-MSG Document 12-1 Filed 09/15/21 Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ALICIA GEERLINGS, as the Parent and/or             :
Natural Guardian of QWG, a minor                   :
and                                                :
ANDREW McLELLAN, as the Parent and/or              :       Civil Docket No. 2:21-cv-04024
Natural Guardian of HM, a minor                    :
and                                                :
SARAH MARVIN, as the Parent and/or                 :
Natural Guardian of HA, a minor                    :
and                                                :
DAVID GOVERNANTI, as the Parent and/or             :
Natural Guardian of SG, a minor                    :
                                                   :
                         Plaintiffs,               :
                                                   :
                  v.                               :
                                                   :
TREDYFFRIN/EASTTOWN SCHOOL                         :
DISTRICT,                                          :
                                                   :
                         Defendant.                :

                                            ORDER

         AND NOW, this ___ day of September 2021, upon consideration of Tredyffrin/Easttown

School District’s Motion to Exclude the Testimony of Shannon Grady, and any response thereto,

it is hereby ORDERED that the Motion to Exclude is hereby GRANTED.

         It is further ORDERED that Shannon Grady is precluded from testifying at any hearing

in this matter.


                                                   BY THE COURT:



                                                   ______________________________
                                                   MITCHELL S. GOLDBERG, J.




{02432539 }
